*90OPINION.
SteRnhagen:
The issue upon which the determination of these appeals rests is the same in all respects as that decided by the Board in *91the Appeals of Louise P. V. Whitcomb et al., 4 B. T. A. 80, and, upon the authority of that decision, the Commissioner’s position in respect of the right of beneficiaries to take deductions for capital losses is sustained. The deficiencies of the present petitioners should therefore be computed in accordance with the rule announced in that decision.

Order of redetemnination will be entered on 15 days’ notice, under Rule 50.